Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statement (IDS) filed 2 February 2022 has been entered. Applicant’s amendments of the specification and claims filed 10 December 2021 have been entered. Applicant’s remarks filed 10 December 2021 are acknowledged.
Claim 12 is cancelled. Claims 1-11 and 13-20 are pending. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-11 and 13-17 are under examination to the extent they read on the elected species: A-b) wherein the female mammal is within twenty weeks of parturition; and B-b) wherein the administration of the IL-8 is a systemic administration.

Specification
The objection to the specification for not including updated status of the related application(s) is withdrawn in response to Applicant’s amendment of the specification.
The objection to the specification for containing blurry or unreadable text in Table 1 is withdrawn in response to Applicant’s amendment of the specification.

Claim Rejections Withdrawn
The rejection of claim 5 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
The rejection of claim 12 under 35 U.S.C. 112(d), for failing to further limit the subject matter of the claim upon which it depends, is withdrawn in view that claim 12 is now cancelled.
The rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1), as being anticipated by Watanabe et al. (Can. J. Vet. Res., 2008, Vol. 72(3):291-296), is withdrawn in response to Applicant’s arguments that Watanabe does not demonstrate any effect as recited in i), ii), iii) or iv) of claim 1.
The rejection of claims 10-12 under 35 U.S.C. 103, as being unpatentable over Kelly et al. (U.S. Patent No. 5,624,670, Date of Patent: Apr. 29, 1997), in view of Kimura et al. (J. Dairy Sci., 2002, Vol. 85(3):544-550), is withdrawn in view that the claims upon which claims 10-12 depend, recite “wherein the non-human female mammal is within twenty weeks of parturition”. 

Claim Objections/Rejections Maintained
Claim Objections
In claim 1, the phrase “iv) and/or producing insulin resistance …, the method comprising administering to the a non-human female mamma …” should be “and/or iv) producing insulin resistance …, the method comprising administering to the non-human female mamma …”.
Amended claim 2 has a typographical error, “wherein the non-human female mammal is is within twenty weeks of parturition.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1 and 13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, for reasons set forth in the previous Office Action (p. 5-8) and the following.
Applicant acknowledges that the specification is enabled for: a method for i) increasing milk production and/or increasing fat content of milk produced by a female mammal; and/or ii) increasing dry matter intake of a female mammal; and/or iii) increasing insulin resistance in a female mammal, the method comprising administering to the female mammal an effective amount of Interleukin-8 (IL-8) such that at least i), ii), or iii), or a combination thereof occurs subsequent to the administration, wherein the female mammal is a dairy cow that is within twenty weeks of parturition. Applicant, however, argues that the claims of the present invention are fully enabled in view of the claim amendment to limit “a non-human female mammal”. Applicant argues that the demonstrations of the claimed effects using dairy cows as a representative non-human female fully enables the scope of the amended claims. 

Independent claim 1, as presently amended, now recites “A method for i) improving health of a non-human female mammal, and/or ii) increasing milk production and/or increasing fat content of milk produced by a non-human female mammal, and/or iii) increasing dry matter intake of a non-human female mammal, and/or iv) producing insulin resistance in a non-human female mammal, the method comprising administering to the non-human female mammal an effective amount of Interleukin-8 (IL-8) such that at least i), ii), iii) or iv), or a combination thereof occurs subsequent to the administration.”
Claim 1, as presently amended, encompasses administering IL-8 to any non-human female mammal (e.g., to improve health of the non-human female mammal), however, the specification is not enabled for the treatment as broadly claimed. The specification describes the use of IL-8 in dairy cows for increasing milk production and/or increasing fat content of milk. The specification discloses that cows were treated with a single dose of IL-8 shortly after calving, and the IL-8 treatment increased milk production and improved production of fat corrected milk (FCM) and energy corrected milk (ECM). The specification also discloses that the IL-8 administration (i.e., to the female cows shortly after calving) elicited a beneficial increase in insulin resistance and changes in dry matter intake in the cows. However, except for administering IL-8 to non-human female mammals which are within twenty weeks post parturition, as shown in the specification with the dairy cows, the specification fails to demonstrate that it is enabled for administering IL-8 to any non-human female mammal encompassed by within twenty weeks post parturition, the specification fails to provide evidence that the treatment method is enabled for any non-human female, and the specification also fails to demonstrate that the treatment can improve health of a non-human female. Claim 13 is included in the rejection for the same reason, i.e., the specification is enabled for the method that further comprises administering the IL-8 to other members of the population within twenty weeks post parturition, but not for any other members of the population.
Therefore, the specification does not satisfy the enablement requirement under 35 U.S.C. 112(a) for the full scope as claimed.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Amended claim 1 remains rejected under 35 U.S.C. 102(a)(1), as being anticipated by Kelly et al. (U.S. Patent No. 5,624,670, Date of Patent: Apr. 29, 1997), for reasons set forth in the previous Office Action (at p. 9) and the following.
Applicant argues that Kelly does not demonstrate any effect that is recited in i), ii), iii) or iv) of claim 1.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth in the previous Office Action, Kelly teaches that parturition (expulsion of the fetus from the uterus) requires both contractions of the myometrium (the smooth muscle of the uterus) and a softening of the connective tissue of the cervix, so that it will stretch and dilate sufficiently to allow the fetus to be expelled; and this softening is known as “ripening” (col. 1, lines 11-16). Kelly teaches that interleukin-8 (IL-8) can be used to induce labor and help normal ripening of the cervix in a female mammal (col. 1, lines 35-46). Kelly teaches that female mammal can be a human or an animal, and that the invention provides a method for inducing cervical ripening and a method of assisting mammalian birth or fetal removal by administering to the cervix of a pregnant mammal an amount of IL-8 effective to induce cervical ripening (col. 1, lines 58-67; col. 3, lines 18-24). Kelly teaches that the IL-8 can be administered intravaginally or directly to the cervix, e.g. typically as a gel or cream, or injected by a blunt needle into the cervical 
With respect to Applicant’s arguments that Kelly does not demonstrate any effect that is recited in i), ii), iii) or iv) of claim 1, however, the effect of a successful parturition by using Kelly’s method of assisting mammalian birth or fetal removal meets the limitation of “i) improving health of a non-human female mammal”.
Therefore, Kelly anticipates claim 1.

Double Patenting
Claims 1-11 and 13-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,500,253; and 
Claims 1-11 and 13-17 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of co-pending Application No. 16/663,764.
Applicant requests to hold these rejections in abeyance until such time as this application is in condition for allowance, at which point Applicant will consider submission of a terminal disclaimer.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites “The method of claim 2, wherein the non-human female mammal is within twenty weeks of parturition.” Claim 3 fails to further limit the subject matter of claim 2 upon which it depends (claim 2 recites “wherein the non-human female mammal is within twenty weeks of parturition.)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
NO CLAIM IS ALLOWED.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 14, 2022